Citation Nr: 0418699	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  99-21 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) secondary to service-connected 
residuals of a gunshot wound with pleural cavity injury and 
fractures of the 7th to 11th ribs and adhesions.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel






INTRODUCTION


The veteran served on active duty from September 1942 to 
December 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which denied service connection for COPD 
secondary to residuals of a service-connected pleural cavity 
injury.

In January 2000, the veteran, his representative and his wife 
appeared at a personal hearing at the RO in Cheyenne, 
Wyoming.


FINDING OF FACT

COPD was not present inservice or otherwise related thereto, 
and COPD is not shown to be causally or etiologically related 
to the service-connected residuals of a gunshot wound with 
pleural cavity injury and fractures of the 7th to 11th ribs 
and adhesions.


CONCLUSION OF LAW

The criteria for service connection for COPD secondary to 
service-connected residuals of a gunshot wound with pleural 
cavity injury and fractures of the 7th to 11th ribs and 
adhesions have not been met.  38 U.S.C.A. §§ 1155, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to assist.  It 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA has issued final rules to implement the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  In general, where the record demonstrates 
that the statutory mandates are satisfied, the regulatory 
provisions likewise are satisfied.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).

Under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, VA is 
required to notify the claimant and the claimant's 
representative, if any, of information and medical or lay 
evidence necessary to substantiate the claim, not previously 
provided to the Secretary.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, VA will 
attempt to obtain on behalf of the claimant. Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jun. 24, 
2004), the Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim(s), or 
something to the effect that the claimant should "give us 
everything  you've got pertaining to your claim(s)."  This  
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The veteran's claim for service connection for COPD was 
denied in July 1999.  At that time the veteran was advised by 
letter that there was no evidence to show the claimed 
condition was related to his service-connected disability, 
and he was requested to provide the name of any military or 
VA facility that might have evidence pertinent to his claim.

In September 1999 the veteran was provided a Statement of the 
Case (SOC) which informed him of the laws and regulations 
pertinent to his claim and the assistance VA would provide.  
In April 2001 the veteran was provided with a Supplemental 
Statement of the Case (SSOC) which informed him of what the 
evidence must show to support his claim.

An April 2001 VCAA notification letter advised the veteran of 
the notice and assistance requirements of the VCAA and 
advised him that the RO would review his claim again as a 
result of the new law.  The letter identified the information 
needed to support his claim; identified the evidence the 
veteran was responsible for providing; identified the 
evidence the VA had already obtained; and specifically 
requested the veteran to submit any additional evidence 
relevant to his claim or notify VA if VA's assistance was 
required in obtaining additional evidence. 

In an April 2001 VA form 21-4138 (JF) submitted in response 
to the VCAA notification letter, the veteran advised VA that 
"everything has been sent or given to [VA}" and that he had 
"no further information" to provide.

In light of the foregoing, the Board finds that the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the documents that satisfy VCAA 
notice); and Pelegrini (requiring VA to ask for all evidence 
pertaining to the claim) have been met.
 
However, the Court in Pelegrini also held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim 
for VA benefits.  In this case, the initial AOJ decision 
was made in July 1999, well before November 9, 2000, the 
date the VCAA was enacted.  

The Court in Pelegrini found that a VCAA notice, as required 
by 38 U.S.C.A.
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In a case, however, where a claim 
was pending before VCAA enactment, the Court "specifically 
recognizes where . . . notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice specifically complying with section 
5103(a) / § 3.159(b)(1) because an initial AOJ adjudication 
had already occurred."  Pelegrini, No. 01-944, slip op. at 
10-11.

All the VCAA requires is that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The veteran has not identified any 
additional evidence pertinent to his claim not already of 
record, and has stated that there are no additional records 
to obtain.  The veteran has been informed of the type of 
evidence necessary to substantiate his claim, as well as the 
respective responsibilities of himself and VA as it pertains 
to his claim.  Given the foregoing, the Board concludes that 
VA has satisfied the notice and assistance provisions as 
found in the VCAA.  An adjudication of the appeal at this 
juncture is proper.




Factual Background

In 1943, while participating in combat operations, the 
veteran was struck by bullets from a machine gun and 
sustained fractures of the 7th - 11th ribs on the right side.

In April 1946 the veteran was service connected for pleuritic 
adhesions, secondary to gunshot wound fracture, 7th to 11th 
ribs.

In November 1991, a private physician diagnosed asthma and 
COPD.  That diagnosis was reaffirmed in subsequent medical 
reports from that physician in February 1992, August 1992, 
November 1992, February 1993, May 1993, September 1993, April 
1994 and June 1995.

In a December 1995 rating decision, the evaluation for 
residuals of a gunshot wound with pleural cavity injury and 
fractures was increased from 20 percent to 40 percent based 
on a May 1995 VA medical examination report of extensive 
pleural disease in the right lower later hemithorax with 
overall symptomatology indicating more than a moderate level 
of impairment.

April 1998, August 1998 and September 1998 radiology studies 
were compared in a September 1998 medical imaging report.  
The examining physician noted dense calcified pleural and 
parenchymal mass in the right lung base associated with 
several old healed right posterolateral rib fractures with 
residual deformity.  In the opinion of the examining 
physician, the plural calcifications and parenchymal 
calcifications were stable and unchanged from the prior 
studies.

In an August 1998 submission, a private physician stated " 
No precise etiology for his [the veteran's] chronic pleural 
disease...has been found.  There is, however, some reasonable 
degree of suspicion that his [the veteran's] right side chest 
injury, related to gunshot wounds through his right arm and 
chest ...would be related to his chronic obstructive pulmonary 
disease."

A VA medical examination was conducted in January 1999.  The 
examining physician stated that there was no evidence of a 
gunshot wound in the pleural cavity area and that the 
veteran's service-connected restrictive lung disease was 
likely from a severe contusion causing a hematoma.  The 
examining physician further stated that the veteran's 
service-connected restrictive lung disease could not be 
related to a diffuse bilateral, non-pleural process such as 
COPD. It was reiterated that there were no signs of metal 
fragments, but rather indications of a blow to the rib area.

An April 1999 radiology examination report compared April 
1999 and November 1998 radiology studies.  The examining 
physician concluded there was a partially calcified inferior 
lateral aspect of the right hemithorax with associated chest 
wall deformity with the overall size and configuration not 
significantly changed from November 1998.

An October 1999 medical imaging report again noted dense 
calcification around the right lung base and multiple right 
lower rib abnormalities, all of which appeared post 
traumatic.

At a January 2000 hearing at the Cheyenne, Wyoming, RO, the 
veteran testified that he was diagnosed with asthma in 1991, 
and was diagnosed with COPD sometime after that.  He said he 
was a non-smoker and had never been around asbestos.  He said 
no doctor had told him what caused his COPD.  The veteran's 
representative requested he be given a new compensation and 
pension examination by VA.

A February 2000 statement from D.D.S., M.D., noted a large 
calcified mass in the veteran's right lower thorax residual 
from trauma to his lung ribs, chest wall and pleural space 
obtained secondary to his gunshot wound.  The physician said 
the condition was stable but large enough to cause 
displacement of lung tissue and could conceivably become an 
infected space in the future.

An April 2002 statement from D.D.S., M.D., opined that the 
densely calcific mass has involvement of multiple ribs and 
the diaphragm, which produces an obvious mechanical defect in 
the veteran's "respiratory pump" as well as the chronic 
pain syndrome.  The physician said that the veteran's lungs 
were abnormal and the addition of the "chest wall factor' 
added a significant mechanical problem to his breathing 
problem related to COPD.

In January 2003, the case was referred to a special in 
pulmonary medicine at a university hospital for an opinion 
with respect to the following questions:

What is the likelihood that the residuals of 
the inservice gunshot wound involving the 
plural cavity, to include the residuals of 
fractures of the 7th to 11th ribs, contributed 
to the development, directly or otherwise, of 
the veteran's COPD?  What is the additional 
degree of disability due to COPD, if any, 
which would not be present but for the gunshot 
wound of the plural cavity?

The veteran's medical records were reviewed by the 
independent medical expert in March 2003. The physician 
opined that the veteran has a combined respiratory disease; a 
restrictive lung disease related to the chest injury 
sustained in 1943, and an obstructive lung disease not 
related to the chest injury sustained in 1943.  The physician 
noted that the extensive nature of the calcification in the 
right chest could restrict ventilation and could contribute 
to shortness of breath from the obstructive lung disease.

Legal Criteria

Service connection may be granted for disability resulting 
from a personal injury suffered, or a disease contracted, or 
aggravation of a preexisting injury suffered or a disease 
contracted while in the active military service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to, 
or the result of, service-connected disease or injury.  When 
service connection is established for a secondary condition, 
the secondary condition is considered a part of the original 
condition. 38 C.F.R. § 3.310(a).

Where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation. 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability either (a) 
proximately resulted from the service-connected disability or  
(b) was aggravated by the service-connected disability.

Analysis

In order for service connection to be granted for COPD, it 
must be established that this condition had its onset in 
service or developed secondary to service-connected residuals 
of a gunshot wound with pleural cavity injury and fractures 
of the 7th to 11th ribs and adhesions.  With respect to 
evidence of a current disability, private treatment reports 
reflect that the veteran was first diagnosed with COPD in 
1991.  That diagnosis has been subsequently confirmed by both 
VA and private medical records and, as such, the record 
clearly demonstrates that the veteran currently has COPD. It 
is neither contended nor shown that COPD was present in 
service or is otherwise related thereto. Rather, it is 
averred that COPD developed or increased in severity as a 
consequence of the service-connected residuals of the 
inservice pleural cavity injury. 

In August 1998, G.E.H., M.D., stated that there was no 
precise etiology for his chronic pleural disease. He did not 
diagnose a connection between that condition and the 
veteran's service-connected gunshot wound residuals.  Rather, 
he speculated that there was "some reasonable degree of 
suspicion" that the two "would be related."      

On the other hand, in a January 1999 VA examination report, 
the examining physician concluded, unequivocally, that the 
service connected pleural cavity injury "cannot be related 
to any lung disease that is a diffuse bilateral, non-pleural 
process" (as is COPD). In April 2002, D.D.S., M.D., said 
that the veteran's lungs were abnormal and the addition of 
the "chest wall factor' added a significant mechanical 
problem to his breathing problem related to COPD.

The independent medical opinion received in March 2003 
essentially concurred with D.D.S., M.D. in concluding that 
the restrictive lung disease as a residual of the inservice 
pleural cavity injury contributed to the shortness of breath 
due to COPD. What neither D.D.S., M.D., nor the independent 
medical expert determined was that the residuals of the 
inservice pleural cavity injury caused COPD or increased the 
underlying severity of the COPD. Accordingly, as the evidence 
does not establish a secondary relationship between the 
service-connected residuals of the inservice pleural cavity 
injury and COPD, service connection on that basis is not in 
order. 38 C.F.R. § 3.310, Allen.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the benefit of the doubt is to be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 2002). The provisions 
regarding benefit of the doubt were considered, but were not 
applied, as the preponderance of the evidence is unfavorable 
to the veteran's claim.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for COPD secondary to 
service-connected residuals of a gunshot wound with pleural 
cavity injury and fractures of the 7th to 11th ribs and 
adhesions is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



